276 F.2d 116
George D. SCHLINK, Appellant,v.CHESAPEAKE & OHIO RAILWAY CO., Appellee.
No. 13939.
United States Court of Appeals Sixth Circuit.
March 21, 1960.

Robert a. Straub, Detroit, Mich., Robert B. Seeley, Detroit, Mich., of counsel, Jerome Weadock, Saginaw, Mich., on the brief, for appellant.
John Purcell, Saginaw, Mich., Heilman & Purcell, Saginaw, Mich., on the brief, for appellees.
Before McALLISTER, Chief Judge, WEICK, Circuit Judge, and BOYD, District Judge.
PER CURIAM.


1
Appellee has moved for dismissal of the appeal.  Final judgment was entered in the District Court on February 13, 1959.  Appellant's motion for a new trial was filed on February 25, 1959 and was overruled on May 12, 1959.  Notice of appeal was not filed until June 8, 1959.  The motion for a new trial was not timely filed.  Rule 59(b), Federal Rules of Civil Procedure, 28 U.S.C.A.  Accordingly, it did not terminate the running of the thirty day period for appeal, which expired on March 16, 1959.  Rule 73(a).  This Court has, on may occasions, held the thirty day time limit to be jurisdictional and failure to comply therewith as requiring dismissal of an appeal.  Hill v. United States, 6 Cir., 268 F.2d 203; Metalock Repair Service v. Harman, 6 Cir., 234 F.2d 490; Deena Products Co. v. United Brick & Clay Workers of America, 6 Cir.,  195 F.2d 612; Marten v. Hess, 6 Cir., 176 F.2d 834.


2
Appellee's motion to dismiss the appeal is, therefore, sustained and the appeal is hereby dismissed.